—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered January 9, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not denied a fair trial by the police testimony that he was observed exchanging “something” for money with seven people prior to the exchange that led to his arrest. This testimony was inextricably interwoven with the entire transaction and was necessary to complete the narrative (see, People v Fadlin, 219 AD2d 665; People v Bowden, 157 AD2d 789, 790).
The defendant’s argument that the court erred in not giving limiting instructions with respect to the aforementioned testimony is unpreserved for appellate review. In any event, any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Glover, 165 AD2d 880, 881).
O’Brien, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.